 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Joseph Smith

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:17-cr-394-RFB-CWH

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   JOSEPH SMITH,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Robert Knief, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Andrew Wong, Assistant Federal Public Defender, counsel for Joseph Smith, that the
21   Revocation Hearing currently scheduled on March 16, 2020 at 1:00 pm, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than forty-five (45) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel is in further discussion regarding resolution of revocation.
25          2.      The defendant is in custody and agrees with the need for the continuance.
26          3.      The parties agree to the continuance.
 1        This is the first request for a continuance of the revocation hearing.
 2        DATED this 11th day of March, 2020.
 3
 4   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 5
 6      /s/ Andrew Wong                                /s/ Robert Knief
     By_____________________________                By_____________________________
 7   ANDREW WONG                                    ROBERT KNIEF
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:17-cr-394-RFB-CWH
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     JOSEPH SMITH,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                     May 7, 2020
     Monday, March 16, 2020 at 1:00 p.m., be vacated and continued to ________________ at the

12            1 30 __.m.;
     hour of ___:___ p    or to a time and date convenient to the court.

13          DATED this11th
                       ___ day of March, 2020.

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
